Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “where the (n-1)th scan signal and the nth scan signal are overlapped with each other in the sampling period” (fig 4c [0090]) with all other limitation cited in claims 1 and 14.

Kim et al US 20170092191 discloses driving of a pixel circuit in an OLED display but does not disclose “where the (n-1)th scan signal and the nth scan signal are overlapped with each other in the sampling period”.
Park et al US 20170124954 discloses driving of a pixel circuit in an OLED display but does not disclose “where the (n-1)th scan signal and the nth scan signal are overlapped with each other in the sampling period”.
For at least these reasons the cited references do not read on the claimed invention.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 02/22/2022Primary Examiner, Art Unit 2692